Title: From Benjamin Franklin to Samuel Cooper, 13 January 1772
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, Jan. 13. 1772
I have now before me your several Favours of July 10, Aug. 23, and Nov. 5. A long Journey I took in the Summer and Autumn for the Establishment of my Health, prevented my answering sooner the two first. I hope the State of your Health also is mended by your Retirement into the Country, as mine has sensibly been by that Journey.
You have furnished me with a very good additional Argument against the Crown’s paying its Governors, viz. that the propos’d Independence is impolitic on the part of the Crown, and tends to prejudice its Interest, even consider’d separate from that of the People, as it will prove a strong Temptation to Governors to hold a Conduct that will greatly lessen their Esteem and Influence in the Province, and consequently their Power to promote the Service of the King. Indeed the making it a Rule among our selves that the Governor is to have his Salary from our Assemblies, tho’ his publick Conduct should be wilfully and maliciously prejudicial to the Province, has the same Tendency; of which the Conduct of Governor Bernard while he was constantly and regularly paid by us, is a considerable Proof. And therefore, in my Opinion, if we would have our Power of granting the Support operate with any Weight in maintaining an Influence with the Governor, it should have been witheld from him, and we should withold it in part or in the whole, according to the Circumstances, as often as such a Conduct appears in any Governor. Otherwise the Power, if in such Cases it is not to be used, would seem of very little Importance. And since the Assembly have of late Years, and under such great Provocations, never attempted to abridge or withold the Salary, no Reason appears why the American Minister should now think it necessary or adviseable for the Crown to take the Payment of its Governor upon itself unless it be with an Intention to influence him by witholding it when he declines executing arbitrary Instructions; and then in such Cases the People should be sure to compensate him. As to procuring here any Change of this Measure, I frankly own to you that I despair of it, while the Administration of American Affairs continues in the Hands of Lord Hillsborough; and while, by our Paying the Duties there is a sufficient American Fund out of which such Salaries can be satisfied. The Failure of that Fund would be the most likely Means of demolishing the Project.
The Attempt to get the Commissioners exempted from the Payment of their Taxes, by an Instruction to the Governor, is the most indiscrete Thing, surely (to say nothing of its Injustice) that any prudent Government was ever guilty of. I cannot think it will be persisted in. I hope it will never be comply’d with. If the Supply-Bill is duly offered without the Clause, I am persuaded it will not long be refused. The Publick must however suffer in the mean time by the Want of the Supply; but that will be a good Foundation for an Impeachment here. Your Reasonings against the Instruction are unanswerable, and will be of use in the Discussing that Business.

I am glad that Commodore Gambier behav’d in so satisfactory a manner. His Uncle, Mr. Mead, first Commissioner of the Customs, is a particular and intimate Friend of mine, a Man of great Moderation and Prudence; I knew that he gave his Nephew, before he went hence, a great deal of good Advice with regard to his Conduct among the People of Boston, for whom he has a great Esteem and Regard, having formerly commanded a Frigate stationed there; and he is happy to find by your Letter (which I communicated to him) that his Advice was so well followed. He gave also equally good Advice to your indiscrete Commissioners when they were sent out, but they had not Sense enough to follow it, and therefore have been the Authors of infinite Mischief. I wonder at the Invention of so improbable a Lye, as that I should desire a Place among them, who am daily urging the Expediency of their Dissolution. The other Calumny you mention, contain’d in an anonymous Letter to the Speaker, is so weak, that I believe you do not think I ought to take any Notice of it. As to the Agency, whether I am re-chosen or not, and whether the General Assembly is ever permitted to pay me or not, I shall nevertheless continue to exert myself in behalf of my Country as long as I see a Probability of my being able to do it any Service. I have nothing to ask or expect of Ministers. I have, Thanks to God, a Competency for the little Time I may expect to live, and am grown too old for Ambition of any kind, but that of leaving a Good Name behind me.
Your Story of the Clergyman and Proclamation is a pleasant one. I can only match it with one I had from my Father, I know not if it was ever printed. Charles I. ordered his Proclamation, authorizing Sports on a Sunday, to be read in all Churches. Many Clergymen comply’d, some refus’d and others hurry’d it through as indistinctly as possible. But one, whose Congregation expected no such thing from him, did nevertheless, to their great Surprize, read it distinctly. He follow’d it, however, with the Fourth Commandment, Remember to keep holy the Sabbath Day, and then said, Bretheren, I have laid before you the Command of your King and the Commandment of your God. I leave it to your selves to judge which of the two ought rather to be observed. With great and sincere Esteem, I remain, Dear Sir, Your most obedient and most humble Servant
B Franklin
Revd Dr Cooper.
